Opinion by
Mr. Chief Justice Sterrett,
An essential test of the competency of witnesses, called to give an opinion in respect of the market value of land, is that they should affirmatively appear to- have actual personal knowledge of the facts affecting the subject-matter of the inquiry : Railway Co. v. Vance, 115 Pa. 325. They cannot intelligently testify without such knowledge; its possession is a necessary element in the value of such testimony, but cannot be assumed; the court cannot pass on the question of competency until it be made to appear. Hence the possession and sufficiency of such knowledge should be made to appear and be passed upon by the court before the witness should be permitted to express any opinion. What constitutes sufficient knowledge was thus stated by Mr. Justice Clark, in Railway Co. v. Vance, supra: “ The market value .... is estimated upon a fair consideration of the land, the extent and condition of its improvements, its quantity and productive qualities, and the uses to which it *105may reasonably be applied, taken with the general selling price of lands in the neighborhood at the time. The price which, upon full consideration of the matters stated, the judgment of well informed and reasonable men will approve, may be regarded as the market value: Railroad Co. v. Patterson, 107 Pa. 464. The general selling price of lands in the neighborhood cannot be shown by evidence of particular sales of alleged similar properties ; it is a price fixed in the mind of the witness from a knowledge of what lands are generally held at for sale, and at which they are sometimes sold, bona fide, in the neighborhood.”
The competency of the witnesses who were allowed to give their opinions in this case was not tested in the manner here indicated. What was the source, extent and character of their knowledge does not satisfactorily appear. They had “ heard ” of sales in the neighborhood, but how, where or from whom, was not stated. They do not profess to have had “ a knowledge of what lands'were generally held at for sale” in the neighborhood. With one exception they do not appear to have had any knowledge from either observation or personal experience of the effect of the pipe line upon farming lands. The value of opinions, given under such circumstances, is seldom, if ever, appreciable. The witnesses may have had the requisite knowledge, but it certainly was not made to appear; and for this reason the judgment must be reversed.
The tenth specification of error, claiming that the amount of damages, if any, to which plaintiff was entitled, was limited by the bond given by defendant, has no merit. The constitution expressly provides that “ the amount of such damages in all cases of appeal shall, on the demand of either party, be determined by a jury, according to the course of the common law”: Art. xvi, sec. 8. If the “amount” of the damages shall be determined “ by a jury,” the necessary inference is that the power of the jury in that respect cannot be limited by the act of the court in approving the bond tendered by defendant. The bond is not intended as a measure of damages, but merely as security. There is no provision for appeal from the order of court approving the bond; but, in recognition of the constitutional right of trial by jur}1', for the purpose of determining the amount of damages, express provision is made for appeal from any preliminary assessment of damages “ by viewers or other*106wise.” In practice, tbe court is generally careful to require a bond sufficient^ large in amount to cover all damages to which the landowner may be entitled; but, whether that be done or not, the power of the jury, in the premises, is wholly unaffected by the amount that may be named in the bond.
Judgment reversed, and a venire facias de novo awarded.